Exhibit 10.4

EXECUTION VERSION

REGISTRATION RIGHTS AGREEMENT

This Registration Rights Agreement (the “Agreement”) is made and entered into as
of this 23rd day of October, 2017 by and among ViewRay, Inc., a Delaware
corporation (the “Company”), and KVP Capital, LP (the “Holder”).

The parties hereby agree as follows:

 

  1. Definitions. Capitalized terms used and not otherwise defined herein that
are defined in the Securities Purchase Agreement, dated October 23, 2017,
between the Company, the Holder and the other parties thereto (the “Purchase
Agreement”) shall have the meanings given such terms in the Purchase
Agreement. As used in this Agreement, the following terms shall have the
respective meanings set forth in this Section 1:

“Advice” shall have the meaning set forth in Section 7(j).

“Affiliate” means, with respect to any Person, any other Person that, directly
or indirectly through one or more intermediaries, Controls, is controlled by or
is under common control with such Person, as such terms are used in and
construed under Rule 405 under the Securities Act.

“Beneficially Owns” (including the terms “Beneficial Ownership,” “Beneficially
Owned” or “Beneficially Owning”) shall mean beneficial ownership within the
meaning of Rule 13d-3 under the Exchange Act.

“Change of Control” shall mean a sale, conveyance or other disposition of all or
substantially all of the property or business of the Company (other than to a
wholly-owned subsidiary of the Company), or a merger or consolidation with or
into any other corporation or other business transaction or series of
transactions as a result of which stockholders of the Company immediately prior
to the transaction would hold less than a majority of the voting interests of
the Company (or successor or parent company thereof) after the transaction;
provided, that a Change of Control shall not include any transaction or series
of related transactions principally for bona fide equity financing purposes.

“Commission” means the United States Securities and Exchange Commission, or any
successor entity or entities, including, if applicable, the staff of the
Commission.

“Common Stock” means the common stock, par value $0.01 per share, of the
Company.

“Control” (including the terms “controlling,” “controlled by” or “under common
control with”) means the possession, direct or indirect, of the power to direct
or cause the direction of the management and policies of a Person, whether
through the ownership of voting securities, by contract or otherwise.

“Effectiveness Date” means: (a) with respect to the Initial Registration
Statement required to be filed hereunder, the 150th calendar day following the
Closing Date, (b) with respect to any additional Registration Statements which
may be required pursuant to Section 2, the



--------------------------------------------------------------------------------

120th calendar day following the date on which the Company first knows, or
reasonably should have known, that such additional Registration Statement is
required under such Section (or the 150th calendar day following such date in
the event such additional Registration Statement is reviewed by the Commission).
If the Effectiveness Date falls on a Saturday, Sunday or other date that the
Commission is closed for business, the Effectiveness Date shall be extended to
the next day on which the Commission is open for business.

“Effectiveness Period” shall have the meaning set forth in Section 2(a).

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

“Filing Date” means: (a) with respect to the Initial Registration Statement, the
60th calendar day following the Closing Date, and (b) with respect to any
additional Registration Statements that may be required pursuant to Section 2
hereof, the 60th calendar day following the date on which the Company first
knows, or reasonably should have known, that such additional Registration
Statement is required under such Section.

“Holder” or “Holders” means the holder or holders, as the case may be, from time
to time of Registrable Securities.

“Indemnified Party” shall have the meaning set forth in Section 6(c).

“Indemnifying Party” shall have the meaning set forth in Section 6(c).

“Initial Registration Statement” shall mean the initial Registration Statement
required to be filed to cover the resale by the Holder of the Registrable
Securities pursuant to Section 2(a).

“Losses” shall have the meaning set forth in Section 6(a).

“Person” means an individual or corporation, partnership, trust, incorporated or
unincorporated association, joint venture, limited liability company, joint
stock company, government (or an agency or subdivision thereof) or other entity
of any kind.

“Proceeding” means an action, claim, suit, investigation or proceeding
(including, without limitation, an investigation or partial proceeding, such as
a deposition), whether commenced or threatened.

“Prospectus” means the prospectus included in a Registration Statement
(including, without limitation, a prospectus that includes any information
previously omitted from a prospectus filed as part of an effective registration
statement in reliance upon Rule 430A or Rule 430B promulgated by the Commission
pursuant to the Securities Act), as amended or supplemented by any prospectus
supplement, with respect to the terms of the offering of any portion of the
Registrable Securities covered by a Registration Statement, and all other
amendments and supplements to the Prospectus, including post-effective
amendments, and all material incorporated by reference or deemed to be
incorporated by reference in such Prospectus.

 

-2-



--------------------------------------------------------------------------------

“Registrable Securities” means (i) the Shares issued pursuant to the Purchase
Agreement and (ii) any other shares of Common Stock issued as or issuable upon
conversion or exercise of any warrant, right or other security which is issued
as a dividend or other distribution with respect to, in exchange for or in
replacement of the Shares; provided, however, that any such Registrable
Securities shall cease to be Registrable Securities (and the Company shall not
be required to maintain the effectiveness of any, or file another, Registration
Statement hereunder with respect thereto) for so long as (a) a Registration
Statement with respect to the sale of such Registrable Securities is declared
effective by the Commission under the Securities Act and such Registrable
Securities have been disposed of by the Holder in accordance with such effective
Registration Statement, (b) such Registrable Securities have been previously
sold in accordance with Rule 144, or (c) such securities are eligible for resale
without volume or manner-of-sale restrictions and without current public
information pursuant to Rule 144 as set forth in a written opinion letter to
such effect, addressed, delivered and acceptable to the Company’s transfer agent
and the affected Holder, as reasonably determined by the Company, upon the
advice of counsel to the Company.

“Registration Statement” means each of the following: (i) an initial
registration statement which is required to register the resale of the
Registrable Securities, and (ii) each additional registration statement, if any,
contemplated by Section 2, and including, in each case, the Prospectus,
amendments and supplements to each such registration statement or Prospectus,
including pre- and post-effective amendments, all exhibits thereto, and all
material incorporated by reference or deemed to be incorporated by reference in
such registration statement.

“Rule 144” means Rule 144 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended from time to time, or any similar
rule or regulation hereafter adopted by the Commission having substantially the
same effect as such Rule.

“Rule 415” means Rule 415 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended from time to time, or any similar
rule or regulation hereafter adopted by the Commission having substantially the
same effect as such Rule.

“Rule 424” means Rule 424 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended from time to time, or any similar
rule or regulation hereafter adopted by the Commission having substantially the
same effect as such Rule.

“Securities Act” means the Securities Act of 1933, as amended.

“Shares” shall have the meaning set forth in the Purchase Agreement.

“Trading Day” means any day on which the Common Stock is traded on the Nasdaq
Global Market, or, if the Nasdaq Global Market is not the principal trading
market for the Common Stock, then on the principal securities exchange or
securities market on which the Common Stock is then traded.

“Transaction Documents” shall have the meaning set forth in the Purchase
Agreement.

“Voting Shares” shall mean shares of Company voting securities, whether now
owned or hereafter acquired.

 

-3-



--------------------------------------------------------------------------------

2. Registration.

a) On or prior to each Filing Date, the Company shall prepare and file with the
Commission a Registration Statement covering the resale of all of the
Registrable Securities that are not then registered on an existing and effective
Registration Statement for an offering to be made on a continuous basis pursuant
to Rule 415. The Registration Statement filed hereunder shall be on Form S-3
(except if the Company is not then eligible to register for resale the
Registrable Securities on Form S-3, in which case such registration shall be on
another form appropriate for such purpose) and shall contain (except if
otherwise required pursuant to written comments received from the Commission
upon a review of such Registration Statement) the “Plan of Distribution” in
substantially the form attached hereto as Exhibit A. The Company shall use its
commercially reasonable efforts to cause a Registration Statement filed under
this Agreement to be declared effective under the Securities Act promptly but,
in any event, no later than the Effectiveness Date for such Registration
Statement, use its commercially reasonable efforts to keep the Registration
Statement continuously effective under the Securities Act until the earlier of
(i) the date that is three (3) years after the Closing Date and (ii) the date on
which all securities covered by this Agreement have ceased to be Registrable
Securities (the “Effectiveness Period”).

b) Notwithstanding the foregoing, the Company shall be entitled to suspend the
effectiveness of the Registration Statement at any time prior to the expiration
of the Effectiveness Period for up to an aggregate of 30 consecutive Trading
Days or an aggregate of 50 Trading Days (which need not be consecutive) in any
given 360-day period if the Company furnishes to the Holder a certificate signed
by the Chief Executive Officer or equivalent senior executive officer of the
Company advising the Holder of the occurrence of any event of the kind described
in Section 3(c)(ii)-(v) (a “Shelf Suspension”). The Shelf Suspension shall not
contain any material, non-public information of the Company. It is agreed and
understood that the Company shall, from time to time, be obligated to file one
or more additional Registration Statements to cover any Registrable Securities
which are not registered for resale pursuant to a pre-existing Registration
Statement.

c) Notwithstanding anything contained herein to the contrary, in the event that
the Commission limits the amount of Registrable Securities that may be included
and sold by the Holder in any Registration Statement, including the Initial
Registration Statement, pursuant to Rule 415 or any other basis, the Company may
reduce the number of Registrable Securities included in such Registration
Statement on behalf of the Holder in whole or in part. In such event the Company
shall give the Holder prompt notice of the number of such Reduction Securities
excluded and the Company will not be liable for any damages under this Agreement
in connection with the exclusion of such Reduction Securities. The Company shall
use its commercially reasonable efforts at the first opportunity that is
permitted by the Commission to register for resale the Reduction Securities.
Such new Registration Statement shall be on Form S-3 (except if the Company is
not then eligible to register for resale the Registrable Securities on Form S-3,
in which case such registration shall be on another form appropriate for such
purpose) and shall contain (except if otherwise required pursuant to written
comments received from the Commission upon a review of such Registration
Statement) the “Plan of Distribution” in substantially the form attached hereto
as Exhibit A. The Company shall use its commercially reasonable efforts to cause
each such Registration Statement to be declared effective under the Securities
Act as soon as possible but, in any event, no later than the Effectiveness Date,
and shall use its commercially reasonable efforts to keep such Registration
Statement continuously effective under the Securities Act during the entire
Effectiveness Period, subject to Section 7(j) hereof. Notwithstanding the
foregoing, the Company shall be entitled to a Shelf Suspension for such
Registration Statement.

 

-4-



--------------------------------------------------------------------------------

d) If: (i) the Initial Registration Statement is not filed with the Commission
on or prior to the Filing Date, (ii) the Initial Registration Statement is not
declared effective by the Commission (or otherwise does not become effective) on
or prior to the Effectiveness Date or (iii) after the date it is declared
effective by the Commission and except as provided in Section 3(i), such
Registration Statement ceases for any reason (including without limitation by
reason of a stop order, or the Company’s failure to update the Registration
Statement), to remain continuously effective as to all Registrable Securities
included in such Registration Statement or (iv) the Company fails to satisfy the
current public information requirement pursuant to Rule 144(c)(1) as a result of
which the Holder are unable to sell Registrable Securities under Rule 144 (or
any successor rule thereto), (any such failure or breach in clauses (i) through
(iv) above being referred to as an “Event,” and, for purposes of clauses (i),
(ii), (iii) or (iv), that date on which such Event occurs being referred to as
an “Event Date”), then in addition to any other rights the Holder may have
hereunder or under applicable law, on each such Event Date and on each monthly
anniversary of each such Event Date (if the applicable Event shall not have been
cured by such date) until the earlier of (1) the applicable Event is cured or
(2) the Registrable Securities are eligible for resale pursuant to Rule 144
without manner of sale or volume restrictions or the current public information
requirement, the Company shall pay to the Holder an amount in cash, as
liquidated damages and not as a penalty (“Liquidated Damages”), equal to one
percent (1%) of the aggregate purchase price paid by the Holder pursuant to the
Purchase Agreement for any unregistered Registrable Securities then held by the
Holder. The parties agree that (1) notwithstanding anything to the contrary
herein or in the Purchase Agreement, no Liquidated Damages shall be payable with
respect to any period after the expiration of the Effectiveness Period (except
in respect of an Event described in Section 2(d)(iv) herein), (it being
understood that this sentence shall not relieve the Company of any Liquidated
Damages accruing prior to the Effectiveness Deadline) and in no event shall, the
aggregate amount of Liquidated Damages payable to a Holder exceed, in the
aggregate, five percent (5%) of the aggregate purchase price paid by the Holder
pursuant to the Purchase Agreement) and (2) in no event shall the Company be
liable in any thirty (30) day period for Liquidated Damages under this Agreement
in excess of one percent (1%) of the aggregate purchase price paid by the Holder
pursuant to the Purchase Agreement. The Liquidated Damages pursuant to the terms
hereof shall apply on a daily pro-rata basis for any portion of a month prior to
the cure of an Event, except in the case of the first Event Date. The Company
shall not be liable for Liquidated Damages under this Agreement as to any
Registrable Securities which are not permitted by the Commission to be included
in a Registration Statement. In such case, the Liquidated Damages shall be
calculated to only apply to the percentage of Registrable Securities which are
permitted to be included in such Registration Statement. The Effectiveness
Deadline for a Registration Statement shall be extended without default or
Liquidated Damages hereunder in the event that the Company’s failure to obtain
the effectiveness of the Registration Statement on a timely basis results from
the failure of a Purchaser to timely provide the Company with information
requested by the Company and necessary to complete the Registration Statement in
accordance with the requirements of the Securities Act (in which the
Effectiveness Deadline would be extended with respect to Registrable Securities
held by such Purchaser).

 

-5-



--------------------------------------------------------------------------------

3. Registration Procedures.

In connection with the Company’s registration obligations hereunder, the Company
shall:

a) Not less than five (5) Trading Days prior to the filing of a Registration
Statement or any related Prospectus or any amendment or supplement thereto, the
Company shall furnish to the Holder copies of all such documents proposed to be
filed (other than those incorporated by reference). Notwithstanding the
foregoing, the Company shall not be required to furnish to the Holder any
prospectus supplement being prepared and filed solely to name new or additional
selling security holders unless such Holders are named in such prospectus
supplement. In addition, in the event that any Registration Statement is on a
form which does not permit applicable incorporation by reference, the Company
shall not be required to furnish to the Holder any prospectus supplement
containing information included in a report or proxy statement filed under the
Exchange Act that would be incorporated by reference in such Registration
Statement if such Registration Statement were on another form which permits
incorporation by reference. The Company shall duly consider any comments made by
the Holder and received by the Company not later than two (2) Trading Days prior
to the filing of the Registration Statement, but shall not be required to accept
any such comments to which it reasonably objects.

b) (i) Prepare and file with the Commission such amendments, including
post-effective amendments, to each Registration Statement and the Prospectus
used in connection therewith as may be necessary to keep such Registration
Statement continuously effective as to the applicable Registrable Securities for
its Effectiveness Period and prepare and file with the Commission such
additional Registration Statements in order to register for resale under the
Securities Act all of the Registrable Securities; (ii) cause the related
Prospectus to be amended or supplemented by any required Prospectus supplement,
and as so supplemented or amended to be filed pursuant to Rule 424; (iii)
respond as promptly as reasonably possible to any comments received from the
Commission with respect to each Registration Statement or any amendment thereto
and, as promptly as reasonably possible provide the Holder true and complete
copies of all correspondence from and to the Commission relating to such
Registration Statement that pertains to the Holder as selling stockholder but
not any comments that would result in the disclosure to the Holder of material
and non-public information concerning the Company; and (iv) comply in all
material respects with the provisions of the Securities Act and the Exchange Act
with respect to the Registration Statements and the disposition of all
Registrable Securities covered by each Registration Statement.

c) Notify the Holder as promptly as reasonably possible (and, in the case of
(i)(A) below, not less than three (3) Trading Days prior to such filing) and (if
requested by any such Person) confirm such notice in writing no later than one
(1) Trading Day following the day: (i)(A) when a Prospectus or any prospectus
supplement (but only to the extent notice is required under Section 3(a) above)
or post-effective amendment to a Registration Statement is proposed to be filed;
(B) when the Commission notifies the Company whether there will be a “review” of
such Registration Statement and whenever the Commission comments in writing on
such Registration Statement (in which case the Company shall provide true and
complete copies thereof and all written responses thereto to the Holder that
pertains to the Holder as selling stockholder or to the Plan of Distribution,
but not information which the Company believes would constitute material and
non-public information); and (C) with respect to each Registration

 

-6-



--------------------------------------------------------------------------------

Statement or any post-effective amendment, when the same has been declared
effective; (ii) of any request by the Commission or any other Federal or state
governmental authority for amendments or supplements to a Registration Statement
or Prospectus or for additional information that pertains to the Holder as
selling stockholder or the Plan of Distribution; (iii) of the issuance by the
Commission of any stop order suspending the effectiveness of a Registration
Statement covering any or all of the Registrable Securities or the initiation of
any Proceedings for that purpose; (iv) of the receipt by the Company of any
notification with respect to the suspension of the qualification or exemption
from qualification of any of the Registrable Securities for sale in any
jurisdiction, or the initiation or threatening of any Proceeding for such
purpose; (v) of the occurrence of any event or passage of time that makes the
financial statements included or incorporated by reference in a Registration
Statement ineligible for inclusion or incorporation by reference therein or any
statement made in such Registration Statement or Prospectus or any document
incorporated or deemed to be incorporated therein by reference untrue in any
material respect or that requires any revisions to such Registration Statement,
Prospectus or other documents so that, in the case of such Registration
Statement or the Prospectus, as the case may be, it will not contain any untrue
statement of a material fact or omit to state any material fact required to be
stated therein or necessary to make the statements therein, in light of the
circumstances under which they were made, not misleading; and (vi) of the
occurrence or existence of any pending corporate development with respect to the
Company that the Company believes may be material and that, in the determination
of the Company, makes it not in the best interest of the Company to allow
continued availability of a Registration Statement or Prospectus; provided, that
any and all of such information shall remain confidential to the Holder until
such information otherwise becomes public, unless disclosure by a Holder is
required by law; provided, further, that notwithstanding the Holder’s agreement
to keep such information confidential, the Holder makes no acknowledgement that
any such information is material, non-public information.

d) Use its reasonable best efforts to avoid the issuance of, or, if issued,
obtain the withdrawal of (i) any order suspending the effectiveness of a
Registration Statement, or (ii) any suspension of the qualification (or
exemption from qualification) of any of the Registrable Securities for sale in
any jurisdiction, at the earliest practicable moment.

e) Furnish to the Holder, without charge, at least one (1) conformed copy of
each Registration Statement and each amendment thereto and all exhibits to the
extent reasonably requested by such Person (including those previously furnished
or incorporated by reference) promptly after the filing of such documents with
the Commission; provided, that the Company shall have no obligation to provide
any document pursuant to this clause that is available on the EDGAR system.

f) Promptly deliver to the Holder, without charge, as many copies of each
Prospectus or Prospectuses (including each form of prospectus) and each
amendment or supplement thereto as such Persons may reasonably request. Subject
to Section 7(j) hereof, the Company hereby consents to the use of such
Prospectus and each amendment or supplement thereto by the selling Holder in
connection with the offering and sale of the Registrable Securities covered by
such Prospectus and any amendment or supplement thereto.

 

-7-



--------------------------------------------------------------------------------

g) Prior to any public offering of Registrable Securities, use its commercially
reasonable efforts to register or qualify or cooperate with the selling Holder
in connection with the registration or qualification (or exemption from such
registration or qualification) of such Registrable Securities for offer and sale
under the securities or Blue Sky laws of those jurisdictions within the United
States as the Holder reasonably requests in writing to keep each such
registration or qualification (or exemption therefrom) effective during the
Effectiveness Period and to do any and all other acts or things necessary or
advisable to enable the disposition in such jurisdictions of the Registrable
Securities covered by the Registration Statements; provided, that the Company
shall not be required to qualify generally to do business in any jurisdiction
where it is not then so qualified or subject the Company to any material tax in
any such jurisdiction where it is not then so subject.

h) Cooperate with the Holder to facilitate the timely preparation and delivery
of certificates representing Registrable Securities to be delivered to a
transferee pursuant to the Registration Statements, which certificates shall be
free, to the extent permitted by the Purchase Agreement, of all restrictive
legends, and to enable such Registrable Securities to be in such denominations
and registered in such names as the Holder may request.

i) Upon the occurrence of any event contemplated by Section 3(c)(v), as promptly
as reasonably possible, prepare a supplement or amendment, including a
post-effective amendment, to the affected Registration Statements or a
supplement to the related Prospectus or any document incorporated or deemed to
be incorporated therein by reference, and file any other required document so
that, as thereafter delivered, no Registration Statement nor any Prospectus will
contain an untrue statement of a material fact or omit to state a material fact
required to be stated therein or necessary to make the statements therein, in
light of the circumstances under which they were made, not misleading.

j) The Company may require each selling Holder to furnish to the Company a
certified statement as to the number of shares of Common Stock beneficially
owned by the Holder and any Affiliate thereof, the natural persons thereof that
have voting and dispositive control over the shares and any other information
with respect to the Holder as the Commission requests.

4. Holder’s Obligations. Any sale of any Registrable Securities by the Holder
shall constitute a representation and warranty by the Holder that the
information regarding the Holder is as set forth in the Prospectus delivered by
the Holder in connection with such disposition, and that such Prospectus does
not as of the time of such sale contain any untrue statement of a material fact
regarding the Holder or omit to state any material fact regarding the Holder
necessary to make the statements in such Prospectus, in the light of the
circumstances under which they were made, not misleading, solely to the extent
such facts are based upon information regarding the Holder furnished in writing
to the Company by the Holder for use in such Prospectus.

5. Registration Expenses. All fees and expenses incident to the Company’s
performance of or compliance with its obligations under this Agreement
(excluding any underwriting discounts and selling commissions) shall be borne by
the Company whether or not any Registrable Securities are sold pursuant to a
Registration Statement. The fees and expenses

 

-8-



--------------------------------------------------------------------------------

referred to in the preceding sentence shall include, without limitation, (i) all
registration and filing fees (including, without limitation, fees and expenses
(A) with respect to filings required to be made with the Principal Market on
which the Common Stock is then listed for trading, and (B) in compliance with
applicable state securities or Blue Sky laws), (ii) printing expenses
(including, without limitation, expenses of printing certificates for
Registrable Securities and of printing prospectuses if the printing of
prospectuses is reasonably requested by the Holder of a majority of the
Registrable Securities included in the Registration Statement), (iii) messenger,
telephone and delivery expenses, (iv) reasonable fees and disbursements of
counsel for the Company, (v) Securities Act liability insurance, if the Company
so desires such insurance, and (vi) reasonable fees and expenses of all other
Persons retained by the Company in connection with the consummation of the
transactions contemplated by this Agreement. In addition, the Company shall be
responsible for all of its internal expenses incurred in connection with the
consummation of the transactions contemplated by this Agreement (including,
without limitation, all salaries and expenses of its officers and employees
performing legal or accounting duties), the expense of any annual audit and the
fees and expenses incurred in connection with the listing of the Registrable
Securities on any securities exchange as required hereunder. In no event shall
the Company be responsible for any broker or similar commissions of the Holder
or, except to the extent provided for in the Transaction Documents, any legal
fees or other costs of the Holder.

6. Indemnification.

a) Indemnification by the Company. The Company shall, notwithstanding any
termination of this Agreement, indemnify and hold harmless the Holder, the
officers, directors, agents, partners, members, stockholders and employees of
the Holder, each Person who controls the Holder (within the meaning of
Section 15 of the Securities Act or Section 20 of the Exchange Act) and the
officers, directors, agents, partners, members, stockholders and employees of
each such controlling Person, to the fullest extent permitted by applicable law,
from and against any and all losses, claims, damages, liabilities, costs
(including, without limitation, reasonable costs of preparation and reasonable
attorneys’ fees) and expenses (collectively, “Losses”), as incurred, arising out
of or relating to any untrue or alleged untrue statement of a material fact
contained in any Registration Statement, any Prospectus or any form of
prospectus or in any amendment or supplement thereto (it being understood that
the Holder has approved Exhibit A hereto for this purpose), or arising out of or
relating to any omission or alleged omission of a material fact required to be
stated therein or necessary to make the statements therein (in the case of any
Prospectus or form of prospectus or supplement thereto, in light of the
circumstances under which they were made) not misleading, except to the extent,
but only to the extent, that (1) such untrue statements, alleged untrue
statements, omissions or alleged omissions are based solely upon information
regarding the Holder furnished in writing to the Company by the Holder expressly
for use therein, or to the extent that such information relates to the Holder or
the Holder’s proposed method of distribution of Registrable Securities and was
reviewed and expressly approved in writing by the Holder expressly for use in
the Registration Statement, such Prospectus or such form of Prospectus or in any
amendment or supplement thereto (it being understood that the Holder has
approved Exhibit A hereto for this purpose) or (2) in the case of an occurrence
of an event of the type specified in Section 3(c)(ii)-(v), the use by the Holder
of an outdated or defective Prospectus after the Company has validly notified
the Holder in writing (in accordance with Section 13(h) below) that the
Prospectus is

 

-9-



--------------------------------------------------------------------------------

outdated or defective and prior to the receipt by the Holder of an Advice (as
defined below) or an amended or supplemented Prospectus, but only if and to the
extent that following the receipt of the Advice or the amended or supplemented
Prospectus the misstatement or omission giving rise to such Loss would have been
corrected. The Company shall notify the Holder promptly of the institution,
threat or assertion of any Proceeding of which the Company is aware in
connection with the transactions contemplated by this Agreement.

b) Indemnification by Holder. The Holder shall, notwithstanding any termination
of this Agreement, severally and not jointly, indemnify and hold harmless the
Company, its directors, officers, agents and employees, each Person who controls
the Company (within the meaning of Section 15 of the Securities Act and
Section 20 of the Exchange Act), and the directors, officers, agents, partners,
members, stockholders or employees of such controlling Persons, to the fullest
extent permitted by applicable law, from and against all Losses, as incurred,
arising solely out of or based solely upon: (x) for so long as the Company is
not a “Seasoned Issuer” and the prospectus delivery requirements of the
Securities Act apply to sales by the Holder, the Holder’s failure to comply with
the prospectus delivery requirements of the Securities Act or (y) any untrue
statement of a material fact contained in any Registration Statement, any
Prospectus, or any form of prospectus, or in any amendment or supplement
thereto, or arising solely out of or based solely upon any omission of a
material fact required to be stated therein or necessary to make the statements
therein (in the case of any Prospectus, or any form of prospectus or supplement
thereto, in light of the circumstances under which they were made) not
misleading to the extent, but only to the extent that, (1) such untrue
statements or omissions are based solely upon information regarding the Holder
furnished in writing to the Company by the Holder expressly for use therein, or
to the extent that such information relates to the Holder or the Holder’s
proposed method of distribution of Registrable Securities and was reviewed and
expressly approved in writing by the Holder expressly for use in the
Registration Statement, such Prospectus or such form of Prospectus or in any
amendment or supplement thereto (it being understood that the Holder has
approved Exhibit A hereto for this purpose) or (2) in the case of an occurrence
of an event of the type specified in Section 3(c)(ii)-(v), the use by the Holder
of an outdated or defective Prospectus after the Company has validly notified
the Holder in writing (in accordance with Section 13(h) below) that the
Prospectus is outdated or defective and prior to the receipt by the Holder of an
Advice or an amended or supplemented Prospectus, but only if and to the extent
that following the receipt of the Advice or the amended or supplemented
Prospectus the misstatement or omission giving rise to such Loss would have been
corrected. In no event shall the liability of the Holder hereunder be greater in
amount than the dollar amount of the net proceeds received by the Holder upon
the sale of the Registrable Securities giving rise to such indemnification
obligation.

c) Conduct of Indemnification Proceedings. If any Proceeding shall be brought or
asserted against any Person entitled to indemnity hereunder (an “Indemnified
Party”), such Indemnified Party shall promptly notify the Person from whom
indemnity is sought (the “Indemnifying Party”) in writing, and the Indemnifying
Party shall assume the defense thereof, including the employment of counsel
reasonably satisfactory to the Indemnified Party and the payment of all fees and
expenses incurred in connection with defense thereof; provided, that the failure
of any Indemnified Party to give such notice shall not relieve the Indemnifying
Party of its obligations or liabilities pursuant to this Agreement, except (and
only) to the extent that it shall be finally determined by a court of competent
jurisdiction (which determination is not subject to appeal or further review)
that such failure shall have proximately and materially adversely prejudiced the
Indemnifying Party.

 

-10-



--------------------------------------------------------------------------------

An Indemnified Party shall have the right to employ separate counsel in any such
Proceeding and to participate in the defense thereof, but the fees and expenses
of such counsel shall be at the expense of such Indemnified Party or Parties
unless: (1) the Indemnifying Party has agreed in writing to pay such fees and
expenses; (2) the Indemnifying Party shall have failed promptly to assume the
defense of such Proceeding and to employ counsel reasonably satisfactory to such
Indemnified Party in any such Proceeding; or (3) the named parties to any such
Proceeding (including any impleaded parties) include both such Indemnified Party
and the Indemnifying Party, and such Indemnified Party shall have been advised
by counsel that a conflict of interest is likely to exist if the same counsel
were to represent such Indemnified Party and the Indemnifying Party (in which
case, if such Indemnified Party notifies the Indemnifying Party in writing that
it elects to employ separate counsel at the expense of the Indemnifying Party,
the Indemnifying Party shall not have the right to assume the defense thereof
and such counsel shall be at the expense of the Indemnifying Party); provided,
that the Indemnifying Party shall not be liable for the fees and expenses of
more than one separate firm of attorneys at any time for all Indemnified Parties
pursuant to this Section 6(c). The Indemnifying Party shall not be liable for
any settlement of any such Proceeding effected without its written consent,
which consent shall not be unreasonably withheld. No Indemnifying Party shall,
without the prior written consent of the Indemnified Party, effect any
settlement of any pending Proceeding in respect of which any Indemnified Party
is a party, unless such settlement includes an unconditional release of such
Indemnified Party from all liability on claims that are the subject matter of
such Proceeding. Each Indemnified Party shall furnish such information regarding
itself or the claim in question as an Indemnifying Party may reasonably request
in writing and as shall be reasonably required in connection with defense of
such claim and litigation resulting therefrom.

All fees and expenses of the Indemnified Party (including reasonable fees and
expenses to the extent incurred in connection with investigating or preparing to
defend such Proceeding in a manner not inconsistent with this Section) shall be
paid to the Indemnified Party, as incurred, within ten Trading Days of written
notice thereof to the Indemnifying Party (regardless of whether it is ultimately
determined that an Indemnified Party is not entitled to indemnification
hereunder; provided, that the Indemnifying Party may require such Indemnified
Party to undertake to reimburse all such fees and expenses to the extent it is
finally judicially determined that such Indemnified Party is not entitled to
indemnification hereunder).

d) Contribution. If a claim for indemnification under Section 6(a) or 6(b) is
unavailable to an Indemnified Party (by reason of public policy or otherwise),
then each Indemnifying Party, in lieu of indemnifying such Indemnified Party,
shall contribute to the amount paid or payable by such Indemnified Party as a
result of such Losses, in such proportion as is appropriate to reflect the
relative fault of the Indemnifying Party and Indemnified Party in connection
with the actions, statements or omissions that resulted in such Losses as well
as any other relevant equitable considerations. The relative fault of such
Indemnifying Party and Indemnified Party shall be determined by reference to,
among other things, whether any action in question, including any untrue or
alleged untrue statement of a material fact or omission or alleged omission of a
material fact, has been taken or made by, or relates to information supplied

 

-11-



--------------------------------------------------------------------------------

by, such Indemnifying Party or Indemnified Party, and the parties’ relative
intent, knowledge, access to information and opportunity to correct or prevent
such action, statement or omission. The amount paid or payable by a party as a
result of any Losses shall be deemed to include, subject to the limitations set
forth in Section 6(c), any reasonable attorneys’ or other reasonable fees or
expenses incurred by such party in connection with any Proceeding to the extent
such party would have been indemnified for such fees or expenses if the
indemnification provided for in this Section was available to such party in
accordance with its terms.

The parties hereto agree that it would not be just and equitable if contribution
pursuant to this Section 6(d) were determined by pro rata allocation or by any
other method of allocation that does not take into account the equitable
considerations referred to in the immediately preceding paragraph.
Notwithstanding the provisions of this Section 6(d), no Holder shall be required
to contribute, in the aggregate, any amount in excess of the amount by which the
proceeds actually received by the Holder from the sale of the Registrable
Securities subject to the Proceeding exceeds the amount of any damages that the
Holder has otherwise been required to pay by reason of such untrue or alleged
untrue statement or omission or alleged omission. No person guilty of fraudulent
misrepresentation (within the meaning of Section 11(f) of the Securities Act)
shall be entitled to contribution from any person who was not guilty of such
fraudulent misrepresentation.

The indemnity and contribution agreements contained in this Section 6 are in
addition to any liability that the Indemnifying Parties may have to the
Indemnified Parties and are not in diminution or limitation of the
indemnification provisions under the Purchase Agreement.

7. Miscellaneous.

a) Amendments and Waivers. Any term of this Agreement may be amended and the
observance of any term of this Agreement may be waived (either generally or in a
particular instance and either retroactively or prospectively), only with the
written consent of the Company and the Holder.

b) Notices. All notices and other communications provided for or permitted
hereunder shall be made as set forth in Section 9.3 of the Purchase Agreement.

c) Compliance. The Holder covenants and agrees that it will comply with the
prospectus delivery requirements of the Securities Act as applicable to it in
connection with sales of Registrable Securities pursuant to the Registration
Statement.

d) Assignments and Transfers by Holder. The provisions of this Agreement shall
be binding upon and inure to the benefit of the Holder and its respective
successors and assigns. A Holder may transfer or assign, in whole or from time
to time in part, to one or more persons its rights hereunder in connection with
the transfer of Registrable Securities by the Holder to such person, provided
that the Holder complies with all laws applicable thereto and provides written
notice of assignment to the Company promptly after such assignment is effected.

e) Furnishing of Information. The Holder shall furnish in writing to the Company
such information regarding itself, the Registrable Securities held by it and the
intended method of disposition of the Registrable Securities held by it, as
shall be reasonably requested by the Company to effect the registration of such
Registrable Securities and shall execute such documents in connection with such
registration as the Company may reasonably request, including, without
limitation, a customary selling stockholder questionnaire.

 

-12-



--------------------------------------------------------------------------------

f) Assignments and Transfers by the Company. This Agreement may not be assigned
by the Company (whether by operation of law or otherwise) without the prior
written consent of the Holder; provided, however, that in the event that the
Company is a party to a merger, consolidation, share exchange or similar
business combination transaction in which the Common Stock is converted into the
equity securities of another Person, from and after the effective time of such
transaction, such Person shall, by virtue of such transaction, be deemed to have
assumed the obligations of the Company hereunder, the term “Company” shall be
deemed to refer to such Person and the term “Registrable Securities” shall be
deemed to include the securities received by the Holder in connection with such
transaction unless such securities are otherwise freely tradable by the Holder
after giving effect to such transaction.

g) Benefits of the Agreement. The terms and conditions of this Agreement shall
inure to the benefit of and be binding upon the respective successors and
permitted assigns of the parties. Nothing in this Agreement, express or implied,
is intended to confer upon any party other than the parties hereto or their
respective successors and permitted assigns any rights, remedies, obligations,
or liabilities under or by reason of this Agreement, except as expressly
provided in this Agreement.

h) Counterparts; Faxes. This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument. This Agreement may be
delivered via facsimile or other form of electronic communication, which shall
be deemed an original.

i) Termination of Registration Rights. For the avoidance of doubt, it is
expressly agreed and understood that (i) in the event that there are no
Registrable Securities outstanding as of a Filing Date, then the Company shall
have no obligation to file, caused to be declared effective or to keep effective
any Registration Statement hereunder (including any Registration Statement
previously filed pursuant to this Agreement) and (ii) all registration rights
granted to the Holder hereunder shall terminate in their entirety effective on
the first date on which there shall cease to be any Registrable Securities
outstanding. If not previously terminated pursuant to the foregoing sentence, it
is expressly agreed and understood that all registration rights granted to the
Holder pursuant to this Agreement shall terminate as to the Holder on the date
that is ten (10) years following the date of this Agreement.

j) Discontinued Disposition. The Holder agrees by its acquisition of such
Registrable Securities that, upon receipt of a notice from the Company of the
occurrence of any event of the kind described in Section 3(c), the Holder will
forthwith discontinue disposition of such Registrable Securities under the
Registration Statement until the Holder’s receipt of the copies of the
supplemented Prospectus and/or amended Registration Statement or until it is
advised in writing (the “Advice”) by the Company that the use of the applicable
Prospectus may be resumed, and, in either case, has received copies of any
additional or supplemental filings that are incorporated or deemed to be
incorporated by reference in such Prospectus or Registration Statement. The
Company may provide appropriate stop orders to enforce the provisions of this
paragraph.

 

-13-



--------------------------------------------------------------------------------

k) Titles and Subtitles. The titles and subtitles used in this Agreement are
used for convenience only and are not to be considered in construing or
interpreting this Agreement.

l) Severability. Any provision of this Agreement that is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof but shall be interpreted as if it were written so as
to be enforceable to the maximum extent permitted by applicable law, and any
such prohibition or unenforceability in any jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction. To the extent
permitted by applicable law, the parties hereby waive any provision of law which
renders any provisions hereof prohibited or unenforceable in any respect.

m) Further Assurances. The parties shall execute and deliver all such further
instruments and documents and take all such other actions as may reasonably be
required to carry out the transactions contemplated hereby and to evidence the
fulfillment of the agreements herein contained.

n) Entire Agreement. This Agreement is intended by the parties as a final
expression of their agreement and intended to be a complete and exclusive
statement of the agreement and understanding of the parties hereto in respect of
the subject matter contained herein. This Agreement supersedes all prior
agreements and understandings between the parties with respect to such subject
matter.

o) Governing Law; Consent to Jurisdiction; Waiver of Jury Trial. This Agreement
shall be governed by, and construed in accordance with, the internal laws of the
State of New York without regard to the choice of law principles thereof. Each
of the parties hereto irrevocably submits to the exclusive jurisdiction of the
courts of the State of New York located in New York County and the United States
District Court for the Southern District of New York for the purpose of any
suit, action, proceeding or judgment relating to or arising out of this
Agreement and the transactions contemplated hereby. Service of process in
connection with any such suit, action or proceeding may be served on each party
hereto anywhere in the world by the same methods as are specified for the giving
of notices under this Agreement. Each of the parties hereto irrevocably consents
to the jurisdiction of any such court in any such suit, action or proceeding and
to the laying of venue in such court. Each party hereto irrevocably waives any
objection to the laying of venue of any such suit, action or proceeding brought
in such courts and irrevocably waives any claim that any such suit, action or
proceeding brought in any such court has been brought in an inconvenient forum.
EACH OF THE PARTIES HERETO WAIVES ANY RIGHT TO REQUEST A TRIAL BY JURY IN ANY
LITIGATION WITH RESPECT TO OR ARISING OUT OF THIS AGREEMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY AND REPRESENTS THAT COUNSEL HAS BEEN CONSULTED SPECIFICALLY
AS TO THIS WAIVER.

 

-14-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement or caused their
duly authorized officers to execute this Agreement as of the date first above
written.

The Company:

VIEWRAY INC. By:  

/s/ Ajay Bansal

Name:   Ajay Bansal Title:   Chief Financial Officer

 

-15-



--------------------------------------------------------------------------------

HOLDER

IN WITNESS WHEREOF, the parties have executed this Agreement or caused their
duly authorized officers to execute this Agreement as of the date first above
written.

The Holder:

KVP Capital, LP By:  

/s/ Caley Castelein

Name:   Caley Castelein Title:   Managing Director

 

 

-16-



--------------------------------------------------------------------------------

Exhibit A

Plan of Distribution

The selling stockholder, which as used herein includes donees, pledgees,
transferees or other successors-in-interest selling shares of common stock or
interests in shares of common stock received after the date of this prospectus
from a selling stockholder as a gift, pledge, partnership distribution or other
transfer, may, from time to time, sell, transfer or otherwise dispose of any or
all of their shares of common stock or interests in shares of common stock on
any stock exchange, market or trading facility on which the shares are traded or
in private transactions. These dispositions may be at fixed prices, at
prevailing market prices at the time of sale, at prices related to the
prevailing market price, at varying prices determined at the time of sale, or at
negotiated prices.

The selling stockholder may use any one or more of the following methods when
disposing of shares or interests therein:

 

  •   ordinary brokerage transactions and transactions in which the
broker-dealer solicits purchasers;

 

  •   block trades in which the broker-dealer will attempt to sell the shares as
agent, but may position and resell a portion of the block as principal to
facilitate the transaction;

 

  •   purchases by a broker-dealer as principal and resale by the broker-dealer
for its account;

 

  •   an exchange distribution in accordance with the rules of the applicable
exchange;

 

  •   privately negotiated transactions;

 

  •   short sales effected after the date the registration statement of which
this Prospectus is a part is declared effective by the SEC;

 

  •   through the writing or settlement of options or other hedging
transactions, whether through an options exchange or otherwise;

 

  •   broker-dealers may agree with the selling stockholder to sell a specified
number of such shares at a stipulated price per share;

 

  •   a combination of any such methods of sale; and

 

  •   any other method permitted by applicable law.

The selling stockholder may, from time to time, pledge or grant a security
interest in some or all of the shares of common stock owned by them and, if they
default in the performance of their secured obligations, the pledgees or secured
parties may offer and sell the shares of common stock, from time to time, under
this prospectus, or under an amendment to this

 



--------------------------------------------------------------------------------

prospectus under Rule 424(b)(3) or other applicable provision of the Securities
Act amending the list of selling stockholder to include the pledgee, transferee
or other successors in interest as selling stockholder under this prospectus.
The selling stockholder also may transfer the shares of common stock in other
circumstances, in which case the transferees, pledgees or other successors in
interest will be the selling beneficial owners for purposes of this prospectus.

In connection with the sale of our common stock or interests therein, the
selling stockholder may enter into hedging transactions with broker-dealers or
other financial institutions, which may in turn engage in short sales of the
common stock in the course of hedging the positions they assume. The selling
stockholder may also sell shares of our common stock short and deliver these
securities to close out their short positions, or loan or pledge the common
stock to broker-dealers that in turn may sell these securities. The selling
stockholder may also enter into option or other transactions with broker-dealers
or other financial institutions or the creation of one or more derivative
securities which require the delivery to such broker-dealer or other financial
institution of shares offered by this prospectus, which shares such
broker-dealer or other financial institution may resell pursuant to this
prospectus (as supplemented or amended to reflect such transaction).

The aggregate proceeds to the selling stockholder from the sale of the common
stock offered by them will be the purchase price of the common stock less
discounts or commissions, if any. Each of the selling stockholders reserves the
right to accept and, together with their agents from time to time, to reject, in
whole or in part, any proposed purchase of common stock to be made directly or
through agents. We will not receive any of the proceeds from this offering. Upon
any exercise of the warrants by payment of cash, however, we will receive the
exercise price of the warrants.

The selling stockholder also may resell all or a portion of the shares in open
market transactions in reliance upon Rule 144 under the Securities Act of 1933,
provided that they meet the criteria and conform to the requirements of that
rule.

The selling stockholder and any underwriters, broker-dealers or agents that
participate in the sale of the common stock or interests therein may be
“underwriters” within the meaning of Section 2(11) of the Securities Act. Any
discounts, commissions, concessions or profit they earn on any resale of the
shares may be underwriting discounts and commissions under the Securities Act.
Selling stockholder who are “underwriters” within the meaning of Section 2(11)
of the Securities Act will be subject to the prospectus delivery requirements of
the Securities Act.

To the extent required, the shares of our common stock to be sold, the names of
the selling stockholder, the respective purchase prices and public offering
prices, the names of any agents, dealer or underwriter, any applicable
commissions or discounts with respect to a particular offer will be set forth in
an accompanying prospectus supplement or, if appropriate, a post-effective
amendment to the registration statement that includes this prospectus.

In order to comply with the securities laws of some states, if applicable, the
common stock may be sold in these jurisdictions only through registered or
licensed brokers or dealers. In addition, in some states the common stock may
not be sold unless it has been registered or qualified for sale or an exemption
from registration or qualification requirements is available and is complied
with.

 

-18-



--------------------------------------------------------------------------------

We have advised the selling stockholder that the anti-manipulation rules of
Regulation M under the Exchange Act may apply to sales of shares in the market
and to the activities of the selling stockholder and their affiliates. In
addition, to the extent applicable we will make copies of this prospectus (as it
may be supplemented or amended from time to time) available to the selling
stockholder for the purpose of satisfying the prospectus delivery requirements
of the Securities Act. The selling stockholder may indemnify any broker-dealer
that participates in transactions involving the sale of the shares against
certain liabilities, including liabilities arising under the Securities Act.

We have agreed to indemnify the selling stockholder against liabilities,
including liabilities under the Securities Act and state securities laws,
relating to the registration of the shares offered by this prospectus.

We have agreed with the selling stockholder to keep the registration statement
of which this prospectus constitutes a part effective until the earlier of
(i) the date that such securities become eligible for resale without volume or
manner-of-sale restrictions and without current public information pursuant to
Rule 144 and certain other conditions have been satisfied, or (ii) all of the
securities have been sold or otherwise disposed of pursuant to the registration
statement of which this prospectus forms a part or in a transaction in which the
transferee receives freely tradable shares.

 

-19-